  USDC IN/ND case 1:20-cv-00262-WCL document 20 filed 05/24/21 page 1 of 16


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA

JAMES S.1,                                          )
                                                    )
        Plaintiff,                                  )
                                                    )
   v.                                               )     CIVIL NO. 1:20cv262
                                                    )
ANDREW SAUL,                                        )
Commissioner of Social Security,                    )
                                                    )
        Defendant.                                  )

                                        OPINION AND ORDER

        This matter is before the court for judicial review of a final decision of the defendant

Commissioner of Social Security Administration denying Plaintiff's application for Disability

Insurance Benefits (DIB) as provided for in the Social Security Act. 42 U.S.C. § 423(a), §

1382c(a)(3). Section 405(g) of the Act provides, inter alia, "[a]s part of his answer, the

[Commissioner] shall file a certified copy of the transcript of the record including the evidence

upon which the findings and decision complained of are based. The court shall have the power to

enter, upon the pleadings and transcript of the record, a judgment affirming, modifying, or

reversing the decision of the [Commissioner], with or without remanding the case for a

rehearing." It also provides, "[t]he findings of the [Commissioner] as to any fact, if supported by

substantial evidence, shall be conclusive. . . ." 42 U.S.C. §405(g).

        The law provides that an applicant for disability insurance benefits must establish an

"inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to last for a continuous period of not less

than 12 months. . . ." 42 U.S.C. §416(i)(1); 42 U.S.C. §423(d)(1)(A). A physical or mental

        1
            To protect privacy, Plaintiff’s full name will not be used in this Order.
  USDC IN/ND case 1:20-cv-00262-WCL document 20 filed 05/24/21 page 2 of 16


impairment is "an impairment that results from anatomical, physiological, or psychological

abnormalities which are demonstrable by medically acceptable clinical and laboratory diagnostic

techniques." 42 U.S.C. §423(d)(3). It is not enough for a plaintiff to establish that an impairment

exists. It must be shown that the impairment is severe enough to preclude the plaintiff from

engaging in substantial gainful activity. Gotshaw v. Ribicoff, 307 F.2d 840 (7th Cir. 1962), cert.

denied, 372 U.S. 945 (1963); Garcia v. Califano, 463 F.Supp. 1098 (N.D.Ill. 1979). It is well

established that the burden of proving entitlement to disability insurance benefits is on the plaintiff.

See Jeralds v. Richardson, 445 F.2d 36 (7th Cir. 1971); Kutchman v. Cohen, 425 F.2d 20 (7th

Cir. 1970).

        Given the foregoing framework, "[t]he question before [this court] is whether the record

as a whole contains substantial evidence to support the [Commissioner’s] findings. Scott v.

Astrue, 734, 739 (7th Cir. 2011); 42 U.S.C. §405(g). "Substantial evidence is defined as 'more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.'" Rhoderick v. Heckler, 737 F.2d 714, 715 (7th Cir. 1984)

quoting Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1410, 1427 (1971); see also Jones v.

Astrue, 623 F.3d 1155, 1160 (7th Cir. 2010). "If the record contains such support [it] must [be]

affirmed, 42 U.S.C. §405(g), unless there has been an error of law." Garfield, supra at 607; see

also Schnoll v. Harris, 636 F.2d 1146, 1150 (7th Cir. 1980).

        In the present matter, after consideration of the entire record, the Administrative Law

Judge (“ALJ”) made the following findings:

        1.      The claimant meets the insured status requirements of the Social Security Act
                through December 31, 2022.



                                                   2
USDC IN/ND case 1:20-cv-00262-WCL document 20 filed 05/24/21 page 3 of 16


    2.    The claimant has not engaged in substantial gainful activity since March 12, 2017,
          the alleged onset date (20 CFR 404.1571 et seq.).

    3.    The claimant has the following severe impairments: degenerative disc disease
          (DDD) of the cervical and lumbar spine, and polymyositis/dermatomysitis (20 CFR
          404.1520(c)).

    4     The claimant does not have an impairment or combination of impairments that
          meets or medically equals the severity of one of the listed impairments in 20 CFR
          Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and 404.1526).

    5.    After careful consideration of the entire record, the undersigned finds that the
          claimant has the residual functional capacity to perform light work as defined in 20
          CFR 404.1567(b) except as reduced by the following. The claimant can
          occasionally climb, balance, stoop, kneel, crouch, or crawl. The claimant must
          avoid concentrated exposure to extreme cold, extreme heat, wetness, humidity,
          fumes, dusts, odors, gases, and poor ventilation. Work with an option to sit or
          stand, with changing positions no more frequently than every 30 minutes, while
          remaining on task. With work that can be learned in 30 days or less, with simple
          routine tasks.

    6.    The claimant is capable of performing past relevant work as an unskilled pinner of
          printed circuit boards (DOT 699.685-046) performed at a medium exertion per the
          DOT, and at light exertion by the claimant. However, further testimony of the
          vocational expert, as it relates to this specific job description within the DOT,
          indicates that based on the expert’s experience in job analysis, research, and job
          placement, this job is now performed with computers and other equipment at the
          light exertional level. The expert explained that performance of this job is now with
          physically smaller and lighter computers and equipment than when the DOT was
          written and classified the job at medium exertion. Further, testimony of the expert
          specifically indicates as to the percentage of jobs now performed at light vs.
          medium exertion, such would now include most of the jobs within this DOT
          classification. As a result, and more typical of how the claimant actually performed
          his past relevant work at light exertion verses [sic] the original DOT classification
          for medium exertion work, this job now rarely requires lifting of 15-20 pounds. In
          finding the expert’s testimony consistent with and supportable of her experience in
          analysis, research and job placement, the expert’s testimony is persuasive (Exhibit
          18E and her testimony). Therefore, the undersigned finds the claimant’s past
          relevant work does not require the performance of work-related activities
          precluded by the residual functional capacity assigned herein (20 CFR 404.1565).

    7.    The claimant has not been under a disability, as defined in the Social Security Act,
          from March 12, 2017, through the date of this decision (20 CFR 404.1520(f)).


                                            3
  USDC IN/ND case 1:20-cv-00262-WCL document 20 filed 05/24/21 page 4 of 16


(Tr. 17-27).

       Based upon these findings, the ALJ determined that Plaintiff was not entitled to disability

benefits. The ALJ’s decision became the final agency decision when the Appeals Council denied

review. This appeal followed.

       Plaintiff filed his opening brief on March 25, 2021. On May 3, 2021, the defendant filed a

memorandum in support of the Commissioner’s decision, to which Plaintiff replied on May 18,

2021. Upon full review of the record in this cause, this court is of the view that the ALJ’s decision

must be affirmed.

       A five-step test has been established to determine whether a claimant is disabled. See

Singleton v. Bowen, 841 F.2d 710, 711 (7th Cir. 1988); Bowen v. Yuckert, 107 S.Ct. 2287, 2290-

91 (1987). The United States Court of Appeals for the Seventh Circuit has summarized that test

as follows:

               The following steps are addressed in order: (1) Is the claimant
               presently unemployed? (2) Is the claimant's impairment "severe"?
               (3) Does the impairment meet or exceed one of a list of specific
               impairments? (4) Is the claimant unable to perform his or her
               former occupation? (5) Is the claimant unable to perform any other
               work within the economy? An affirmative answer leads either to the
               next step or, on steps 3 and 5, to a finding that the claimant is
               disabled. A negative answer at any point, other than step 3, stops
               the inquiry and leads to a determination that the claimant is not
               disabled.

Nelson v. Bowen, 855 F.2d 503, 504 n.2 (7th Cir. 1988); Zalewski v. Heckler, 760 F.2d 160, 162

n.2 (7th Cir. 1985); accord Halvorsen v. Heckler, 743 F.2d 1221 (7th Cir. 1984). From the nature

of the ALJ's decision to deny benefits, it is clear that step four was the determinative inquiry.

       Plaintiff was born in July 1960 and was 57 years old when he alleged he became disabled in



                                                  4
  USDC IN/ND case 1:20-cv-00262-WCL document 20 filed 05/24/21 page 5 of 16


March 2017 (Tr. 72, 180). He graduated from high school in 1978 (Tr. 206 ). His earnings record

shows he consistently worked and earned a solid wage from 1979 forward (Tr. 187- 94).

Plaintiff reported that his primary occupation during the fifteen years prior to the start of his

disability was as a production worker in a factory (Tr. 206). He stopped working in March 2017.

(Tr. 205).

       In a January 2018 “Report of Contact,” an SSA memorialized a phone call in which

Plaintiff described his work at a circuit board factory (Tr. 234). The job required him to stand 8 to

10 hours per day, and he operated “a universal axial sequencer machine” (Tr. 234). The job

required him to “stand and twist and all day” (Tr. 234). The report further states:

       Constantly inserting board into the box, rotating between 5 to 8 machines every
       other week. Had to work really fast. Each board was less than 1#, older style
       boards for older gas furnaces. Almost like a CNC machine. Inserted about a
       thousand per day. Heaviest item he lifted was 30# reel for a terminal machine, had
       to lift about 1-2 x per day. Also operated a radial machine, the box was 4 x the size
       of a refrigerator, inserted board into template. Occasionally had to stoop or crouch,
       to pick up a part he had dropped. When operating the sequencer he had to restock
       parts below waist level several times per day. Was never a lead worker or
       supervisor. Had to set up some of the machines, had to set up sequencer machine
       with 30 or 40 reels that weighed about 5# each, had to set up every couple weeks.
       Did not have to do any paperwork. (Tr. 234).

In a second “Report of Contact” in March 2018, Plaintiff clarified that he lifted only about fifteen

pounds not thirty (Tr. 235). He also said “there actually were four different machines that he

rotated between, and these rotations lasted 7 days; it was all the same job, the same pay, just each

week you were assigned a machine, and that changed from week to week.” (Tr. 235). The

machines included a sequencer, the axial, the terminal, and the radial (Tr. 235).

       In a vocational rationale from March 2018, a vocational specialist determined that

Plaintiff’s job involved “rotat[ing] between 4 stations on a routine basis,” and he believed the job


                                                   5
  USDC IN/ND case 1:20-cv-00262-WCL document 20 filed 05/24/21 page 6 of 16


was comprised of the three separate occupations: DOT #726.382-010 (Sequencing Machine

Operator), DOT #726.685-014 (Insertion Machine Tender, Electronic Components), and DOT

#726.687-038 (Preassembler, Printed Circuit Board) (Tr. 236). In February and August 2018, the

state agency determined Plaintiff's past work was a “combination job” consisting of occupations

falling under several DOT numbers including 726.382-010, 726.685-014, 726.687-038, and

726.685-014 (Tr. 81, 98). All the jobs were at the light exertional level, but the state agency did

not believe he could perform the requirements of all the listed jobs (Tr. 81, 98, 236).

        At the administrative hearing, Plaintiff testified he performed essentially the same job from

2004 through 2013 when he stopped working (Tr. 41). He described that job as a “manufacturing

associate” where he worked on a production line with a group of other workers adding parts to an

electronic board (Tr. 42). The vocational expert asked Plaintiff to provide additional information

about his past work because the only information she had indicated he worked in “production

work, factory” (Tr. 42). The VE then labeled Plaintiff’s past work as a pinner, printed circuit

board, Dictionary of Occupational Titles (DOT) #699.685-046, which is classified as an SVP 2

and medium exertional level in the DOT (Tr. 64). However, she explained the job was performed

at the light exertional level by Plaintiff (Tr. 64-65). The VE testified that an individual with

Plaintiff's vocational profile and the RFC stated in the decision could perform the job as he

previously performed it (Tr. 65). She also explained that due to changes in technology, she

believed the job was rarely performed at the medium exertional level and was more accurately

classified as a light exertional level occupation (Tr. 65-66).

        In support of remand, Plaintiff first argues that the ALJ erred in finding that he could

perform his past relevant work. At step four, the ALJ must determine whether the claimant has


                                                   6
  USDC IN/ND case 1:20-cv-00262-WCL document 20 filed 05/24/21 page 7 of 16


any past work that is relevant and if so, whether he can perform that work with the RFC

supported by the record. See 20 C.F.R. § 404.1565(a); SSR 82-62. Moreover, the ALJ must make

the administrative past-relevant-work (PRW) findings and may not “defer uncritically to a VE's

conclusion.” See John L. v. Saul, N0. 4:19cv18, at *37 (N.D. Ind. Jan. 23, 2020). Plaintiff argues

that the ALJ uncritically deferred to the VE, resulting in an incomplete and inaccurate assessment

of Plaintiff's past work and his ability to perform that work.

        At the hearing, the ALJ inquired about Plaintiff’s past relevant work and the VE

specifically requested that Plaintiff describe his past job for clarification (Tr. 42). Plaintiff testified

that he worked the same job, an entry level manufacturing associate, from 2004 until the plant

closed in 2017 (Tr. 40). Plaintiff testified that at this job he built circuit boards for heating and

cooling units (Tr. 41). Plaintiff explained that he was a manufacturing associate where he inserted

parts into seven machines and built the boards (Tr. 42). When further questioned by the ALJ,

Plaintiff provided a detailed report of his work duties, noting that he rarely lifted 10-15 pounds

and that “it was extremely light work” (Tr. 41). He said that he would put terminals, test pins,

diodes, and connectors into individual components before the part progressed through the factory

(Tr. 42). Plaintiff noted that his job was not the very first stop for the part, and the parts

progressed through the factory once he was finished with his duties (Tr. 42).

        Based on Plaintiff’s testimony, the VE classified Plaintiff’s past relevant work as an

unskilled pinner of printed circuit boards, which the Dictionary of Occupational Titles (DOT)

classifies as a medium-level job, and which Plaintiff performed as a light-level job (Tr. 27, 64-69).

The ALJ relied on the vocational expert’s testimony in finding that Plaintiff could perform past

relevant work as a pinner of printed circuit boards as actually performed and that, therefore,


                                                     7
  USDC IN/ND case 1:20-cv-00262-WCL document 20 filed 05/24/21 page 8 of 16


Plaintiff was not disabled (Tr. 27, 66-69). 20 C.F.R. § 404.1560(b)(3).

       Thus the record shows that the ALJ carefully considered the physical and mental demands

of Plaintiff’s past work (Tr. 21, 26-27). Also, the VE’s testimony regarding Plaintiff’s past

relevant work was an accurate reflection of Plaintiff’s testimony (Tr. 40-70).

       At the hearing, Plaintiff and his representative did not challenge the VE’s qualifications as

an expert, nor did they challenge her classification of Plaintiff’s past relevant work. See Zblewski v.

Astrue, 302 F. App’x 488, 494 (7th Cir. 2008)(an ALJ is entitled to rely on unchallenged VE

testimony). Plaintiff asserts that the VE likely did not have all of the information developed by the

State agency regarding jobs. However, Plaintiff did not ask the VE to consider any additional

tasks or duties, nor did he ask the VE to consider whether Plaintiff’s past relevant work was a

composite job.

       Composite jobs have “significant elements of two or more occupations and, as such have

no counterpart in the DOT.” Social Security Ruling (SSR) 82-61, 1982 WL 31387, at *2 (Jan. 1,

1982). However, “a former job performed . . . by the claimant may have involved functional

demands and job duties significantly in excess of those generally required for the job by other

employers throughout the national economy.” Id. “If the claimant cannot perform the excessive

functional demands and/or job duties actually required in the former job but can perform the

functional demands and job duties as generally required by employers throughout the economy,

the claimant should be found to be ‘not disabled.”’ Id. Therefore, that a job entails responsibilities

beyond those outlined in the DOT does not necessarily make it a composite job. Further, the ALJ

found that Plaintiff could perform his past work as he actually performed it, not as the job is

described in the DOT (Tr. 27). Thus, Plaintiff’s argument that the ALJ failed to consider a


                                                  8
  USDC IN/ND case 1:20-cv-00262-WCL document 20 filed 05/24/21 page 9 of 16


composite job has no merit.

       At the hearing, Plaintiff provided a full report of his job title, description, and duties. (Tr.

27, 41-42). The VE relied on this testimony at the hearing, on her experience as an expert, as well

as on the record (Tr. 27, 66-69). Plaintiff fails to show that the VE did not consider any part of the

testimony. Plaintiff points to January and March 2018 reports of contact documents to support his

argument. However, within the March 2018 report, Plaintiff stated that his work was generally

very light work and the reel that he had to lift was 15 pounds, not 30 (Tr. 235). He also noted that

his jobs with the machines were “all the same job, the same pay” but explained that he was

assigned to a machine that changed from week to week (Tr. 235). The VE considered the record

and Plaintiff’s testimony. It was reasonable for the VE to assume that Plaintiff’s lifting, standing,

twisting, machine operation, machine insertion, or electronics assembly were not significant

elements of a separate occupation and thus this work did not need to be considered as a composite

job. SSR 82-61, 1982 WL 31387, at *2.

       Clearly, the VE properly concluded that Plaintiff could perform all of the demands of his

past work as he performed it. Plaintiff does not argue how or why he would not be able to perform

any aspect of his past work under his RFC. See 20 C.F.R. § 404.152(a)(4)(i)-(iv); Getch v. Astrue,

539 F.3d 473, 480 (7th Cir 2008)(the claimant has the burden at step four to establish that he

cannot perform his past relevant work). Thus, the ALJ appropriately relied on the testimony of the

VE who based her opinions on the record, on Plaintiff’s testimony at the hearing, and on her

professional experience (Tr. 27). As the ALJ properly determined that Plaintiff could perform his

past work, she did not need to proceed to step five. See 20 C.F.R. § 404.1520(a)(4)(iv). Thus,

there is no basis for remand on this issue.


                                                   9
 USDC IN/ND case 1:20-cv-00262-WCL document 20 filed 05/24/21 page 10 of 16


       Next, Plaintiff argues that the ALJ erred in evaluating the opinion evidence submitted by

Lloyd Williams, M.D., Plaintiff's long-time primary care physician. (Tr. 26). An ALJ is not

permitted to discount opinion evidence supporting a claim of disability simply because she does

not agree with the treating doctor. See Myles v. Astrue, 582 F.3d 672, 677-78 (7th Cir. 2009)

(warning that an ALJ may not “play[] doctor and reach[] his own independent medical

conclusion”); Herrmann v. Colvin, 772 F.3d 1110, 1111 (7th Cir. 2014).

       Dr. Williams wrote that Plaintiff had been his patient for over 20 years (Tr. 498, 605, 616).

He explained Plaintiff persisted in working until 2017 despite being diagnosed with

dermatomyositis and polymyositis in 1993. In addition to his long-term, progressive conditions,

Plaintiff had also developed degenerative disc disease (cervical and lumbar) that hindered his

ability to function. Plaintiff fatigued easily and struggled lifting more 10 pounds. At times, even

walking and sitting were challenging. He had medication side effects that contributed to his fatigue

and weakness. All of his conditions were progressive. (Tr. 498, 605, 616). The ALJ determined

that Dr. Williams’s July 2017, November 2018, and June 2019 opinions were “not consistent with

nor supportable of the overall evidence” (Tr. 26).

       For claims filed on or after March 27, 2017 – such as Plaintiff’s claim here – the ALJ will

not defer or give any specific evidentiary weight, including controlling weight, to any medical

opinion(s) or prior administrative medical finding(s), including those from medical sources. 20

C.F.R. § 404.1520c. When a medical source provides one or more medical opinions, the ALJ will

consider those medical opinions from that medical source together using the following factors, as

appropriate: supportability, consistency, relationship with the claimant, length of the treatment

relationship, specialization, and other factors (such as evidence showing that the medical source


                                                 10
 USDC IN/ND case 1:20-cv-00262-WCL document 20 filed 05/24/21 page 11 of 16


has familiarity with other evidence in the claim or an understanding of our disability program’s

policies and evidentiary requirements). 20 C.F.R. § 404.1520c(a), (c)(1)-(c)(5). The most

important factors the ALJ considers when evaluating the persuasiveness of medical opinions are

supportability and consistency. 20 C.F.R. § 404.1520c(a).

       This Court finds that the ALJ properly evaluated Dr. Lloyd Williams’ opinion and

adequately explained why she found it to be inconsistent with the record, unsupported by the

overall evidence, and therefore unpersuasive (Tr. 26, 72-73, 377-78, 381-82, 386-87). First, the

ALJ noted that Plaintiff’s record reflected mostly normal clinical findings and unsupported reports

of clinical worsening, despite Dr. Williams’ assessment and Plaintiff’s complaints (Tr. 23, 372-73,

377-78, 381-82, 386-87, 539-87, 609-15). Second, the ALJ noted that Dr. Williams’ assessments

were inconsistent with the rheumatology consultative review by Dr. Chester Oddis, which was

supported by the record (Tr. 23, 26). Finally, the ALJ took note of the fact that Dr. Williams’

finding was inconsistent with Plaintiff’s testimony and that his work cessation was unrelated to

allegations of disabling symptoms and limitations (Tr. 26, 41-42).

       The ALJ carefully considered Dr. Williams’ evaluations but found them to be inconsistent

with clinical findings (Tr. 26, 372-73, 377-78, 381-82, 386-87, 539-87, 609-15). Plaintiff contends

that the ALJ made assumptions about the medical evidence that were unfounded. However, the

ALJ accurately stated what was noted in the record (Tr. 26). As the ALJ indicated, Plaintiff’s

rheumatology treatment record supports full upper and lower extremity muscle strength; no

muscle weakness; and retained range of motion, despite Dr. William’s opinion (Tr. 26, 372-73,

377-78, 381-82, 386-87, 539-87, 609-15). Additionally, the record showed no inflammatory joint

swelling (including in the hands bilaterally), and no crepitus (grating sound or sensation produced


                                                11
 USDC IN/ND case 1:20-cv-00262-WCL document 20 filed 05/24/21 page 12 of 16


by fiction), tenderness, or pain (Tr. 26, 341-43, 349-50, 361). Plaintiff’s treatment records from

June 2017 reflected a normal neurologic examination with normal sensory findings; normal motor

findings; and no acute distress (Tr. 26, 349-50). Plaintiff demonstrated full range of motion in

areas such as his shoulders, elbows, hand, spine, hips, ankle, and feet bilaterally (Tr. 26, 349-50).

Plaintiff’s muscle enzymes were also noted to be under better control and his muscle strength was

within normal limits (Tr. 26, 349-51). Plaintiff’s examination in September 2017 also reflected

sensory, motor, and musculoskeletal findings within normal limits (Tr. 26, 341-43).

        Plaintiff’s treatment records from March 2018 showed similar results (Tr. 26, 541).

Plaintiff’s physical examination during that time also did not reflect any inflammatory joint swelling

in his hands or feet bilaterally or tenderness in his spine (Tr. 26, 541). Additionally, the

examination findings did not show any muscle weakness and his motor strength was normal (Tr.

26, 541). As the ALJ pointed out, Dr. Williams’ own examination in November 2017 did not

reflect acute distress or any pulmonary deficit (Tr. 25, 497-500, 516-21). In March 2018, x-rays of

Plaintiff’s lumbar spine showed non-specific soft tissue calcification suggestive of

dermatomyositis, but did not reflect any acute disease, or degenerative changes in the lower

thoracic or lumbar region (Tr. 25, 560). In April 2019, Plaintiff’s cervical MRI reflected only mild

to moderate findings (Tr. 25, 606-08).

        Therefore, the ALJ adequately found that the clinical findings within the record did not

support Dr. Williams’ opinion regarding Plaintiff’s limitations (Tr. 25). See Payne v. Colvin, No.

4:15-cv-43-JVB-PRC, 2017 WL 655863, at *3 (N.D. Ind. Feb. 17, 2017) (“This Court . . . has

previously upheld an ALJ’s decision to reject an examining doctor’s conclusions where the ALJ

found the doctor’s conclusions were inconsistent with his own examination findings and the


                                                  12
 USDC IN/ND case 1:20-cv-00262-WCL document 20 filed 05/24/21 page 13 of 16


medical evidence of record . . . these sorts of inconsistency determinations are not medical

opinions that the doctor is wrong; rather they are legal determinations of how to weigh conflicting

evidence”).

       The ALJ indicated that she found Dr. Williams’ opinion to be inconsistent with the August

2017 consultative rheumatology report of Chester Oddis, M.D. (Tr. 23, 609-15). The ALJ

explained that Dr. Oddis’ opinion regarding Plaintiff’s alleged muscle strength and weakness was

supported by treatment records (Tr. 23, 609-15). Dr. Oddis completed a review of Plaintiff’s

overall record and acknowledged the presence of autoimmune dermatomyositis and myopathy (Tr.

24, 609-15). However, Dr. Oddis noted that he did not see any documented objective decrease in

muscle strength noted in the medical record (Tr. 24, 609-15). Additionally, as the ALJ noted, Dr.

Oddis was not concerned about Plaintiff’s shortness of breath (Tr. 24, 609-15).

       Dr. Oddis opined that radiology reports might be helpful to greater assess Plaintiff’s

symptoms (Tr. 24, 609-15). However, the radiology reports completed after Dr. Oddis’

assessment reflected only mild to moderate findings (Tr. 24, 560, 606-08, 609-15). The ALJ found

Dr. Oddis’ opinion to be supported with the overall evidence and therefore persuasive (Tr. 24). As

the ALJ noted, Dr. Williams’ assessment was inconsistent with Dr. Oddis’ findings regarding

Plaintiff’s reported decrease in muscle strength as well as the clinical findings referenced above

(Tr. 24).

       The ALJ also noted that Dr. William’s assessments were not supported by Plaintiff’s

testimony (Tr. 26, 41, 42). The ALJ pointed to Plaintiff’s reported ability to complete tasks such

as mowing the lawn, doing laundry, taking out the trash, and attending to household chores,

despite his allegations of decreased muscle strength (Tr. 19, 217-224, 225-33, 254-61, 262-70,


                                                 13
 USDC IN/ND case 1:20-cv-00262-WCL document 20 filed 05/24/21 page 14 of 16


508). The ALJ also pointed to Plaintiff’s reports of living alone and being independent

in attending to personal and self-care needs despite his symptoms (Tr. 19, 218, 225-33, 254-61,

262-70, 508). At the hearing, Plaintiff initially denied limits in lifting, but then reported an ability

to lift 10-15 pounds of groceries (Tr. 22, 49). Plaintiff also testified and stated within the record

that he was barely “hanging on” (Tr. 22, 63). However, Plaintiff also testified that he had

maintained perfect attendance for twenty years, despite his impairments and associated symptoms

(Tr. 22, 63). Specifically, Plaintiff testified that he used 120 hours of leave to get out of work and

working weekends, which allowed him to maintain perfect attendance for almost 20 years (Tr. 22,

63, 527-29). Thus, the ALJ noted this ability to sustain work, despite his impairments (Tr. 23).

         The ALJ also took note of the fact that Plaintiff’s work cessation was unrelated to

allegations related to disabling symptoms or limitations (Tr. 26, 63). As the ALJ stated, Dr.

Williams’ report suggested that Plaintiff’s job ended due to inability to sustain fulltime work (Tr.

24-25). However, the factory where Plaintiff worked closed in 2017 (Tr. 24-25). Additionally,

before the factory closed, Plaintiff was reportedly working upwards of 60-70 hours a week, which

exacerbated his symptoms (Tr. 26, 611). Plaintiff contends that his good work record was entitled

to substantial credibility. While “a consistent work history weighs in favor of a positive credibility

finding, it is still just ‘one factor among many, and it is not dispositive.’” Summers v. Berryhill,

864 F.3d 523, 529 (7th Cir. 2017)(citing Loveless v. Colvin, 810 F.3d 502, 508 (7th Cir. 2016)).

Even though this factor was not addressed in the hearing decision, “an ALJ is not statutorily

required to consider a claimant’s work history.” Stark v. Colvin, 813 F.3d 684, 689 (7th Cir.

2016).

         Plaintiff also argues that the ALJ did not consider the progressive nature of Plaintiff’s


                                                   14
 USDC IN/ND case 1:20-cv-00262-WCL document 20 filed 05/24/21 page 15 of 16


illness; the fact that he developed degenerative disc disease that exacerbated his symptoms as he

aged; or that he continued working despite his deteriorating health until he was barely hanging on.

To the contrary, the ALJ did consider Plaintiff’s longstanding rheumatology symptoms and

complaints, as well as symptoms related to his degenerative disc disease, and pulmonary

complaints (Tr. 27). Moreover, the ALJ included limitations within the RFC such as limitation to

light exertion with allowance to sit, stand, and change positions, as well as limitation to pulmonary

irritants in order to address Plaintiff’s physical limitations (Tr. 27).

        Plaintiff also argues that the ALJ failed to consider his mental limitations within the RFC,

although they were nonsevere. However, as the ALJ stated, she did in fact consider Plaintiff’s

subjective report of possible rheumatology symptoms of brain fog as well as Plaintiff’s nonsevere

impairment of anxiety (Tr. 26). The ALJ thus limited Plaintiff to unskilled work involving simple,

routine tasks that can be learned in 30 days or less (Tr. 26). As a result, the ALJ limited Plaintiff

even more than the State agency-determined capacity for semi-skilled to skilled work (Tr. 26, 82,

98). See Borkowski v. Colvin, No. 3:14-cv-269-CAN, 2015 WL 3867248, at *5 (N.D. Ind. June

23, 2015)(noting that the ALJ afforded a claimant considerable benefit of the doubt by finding her

to be substantially more limited than the state agency consultants did).

        In conclusion, the ALJ’s decision reflects her careful review of the record showing that

Plaintiff had physical and mental limitations, but they did not preclude him from performing his

activities of daily living or his past relevant work. Therefore, substantial evidence supports the

ALJ’s findings. Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).




                                                    15
USDC IN/ND case 1:20-cv-00262-WCL document 20 filed 05/24/21 page 16 of 16


                                        Conclusion

      On the basis of the foregoing, the decision of the Commissioner is hereby AFFIRMED.



Entered: May 24, 2021.


                                                      s/ William C. Lee
                                                      William C. Lee, Judge
                                                      United States District Court




                                            16
